                  Case 1:20-cv-01423-SAB Document 4 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   THERESA SEDILLO BECERRA,                            Case No. 1:20-cv-01423-SAB

12                    Plaintiff,                         ORDER DIRECTING CLERK’S OFFICE
                                                         TO ISSUE SERVICE DOCUMENTS AND
13           v.                                          NEW CASE DOCUMENTS AND
14   COMMISSIONER OF SOCIAL SECURITY,                    REQUIRING SERVICE OF THE
                                                         COMPLAINT
15                    Defendant.

16

17          On October 6, 2020, Theresa Sedillo Becerra (“Plaintiff”) filed the complaint in this

18 action seeking judicial review of the final decision of Defendant Commissioner of Social

19 Security (“Defendant”) denying his application for benefits under the Social Security Act. (ECF
20 No. 1.) On October 7, 2020, the Court denied Plaintiff’s application to proceed in forma

21 pauperis, and ordered Plaintiff to file a long form application within twenty days of the order.

22 (ECF No. 3.) On October 26, 2020, Plaintiff instead paid the civil case filing fee in full.

23          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26 administrative record. Pursuant to the general order, all cases are stayed upon filing unless
27 otherwise ordered by the court. The Court finds that it is appropriate to direct service of the

28 complaint in this action and the stay will go into effect upon service of the complaint.


                                                     1
              Case 1:20-cv-01423-SAB Document 4 Filed 10/27/20 Page 2 of 2


 1          Accordingly, the Office of the Clerk is directed to issue a summons and new case

 2 documents in this action. Plaintiff shall serve the summons and complaint and is directed to

 3 paragraph 1 of the scheduling order to be issued in this action, which directs that the summons

 4 and complaint shall be served within 20 days of the filing of the complaint. Plaintiff shall

 5 promptly file proof of service with the Court upon completion of service.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     October 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
